Citation Nr: 0326134	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
REMAND

The veteran served on active duty from June 1973 to June 1976 
and from September 1990 to July 1991.  The veteran also has 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied in pertinent part 
entitlement to service connection for the above-noted claims.  
The denials of service connection were duly appealed.

The Board notes that the July 1993 rating decision also 
denied service connection for a sinus disorder and 
hypertension.  These claims were also the subject of a 
perfected appeal, but service connection for a sinus disorder 
was established by the RO in September 2001 and hypertension 
in November 1998.  The RO's actions were a full grant of the 
benefits sought, and there is no longer an outstanding issue 
of fact or law pertaining to these claims.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

This case was previously before the Board in June 1996, May 
1999, and January 2002.  In June 1996, the Board remanded for 
the RO, in pertinent part, to obtain the veteran's complete 
service medical records, request the veteran to identify all 
medical treatment for his right and left knee disorder from 
June 1976 to September 1990, obtain records of any treatment 
identified by the veteran, and provide him a VA orthopedic 
examination.  In May 1999, the Board again remanded for the 
RO to obtain all service medical records and verify all 
periods of service.  Thereafter, the Board denied the claims 
in the January 2002 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A January 2003 joint motion of the parties 
(the veteran and the VA Secretary) requested the Court to 
vacate the Board's January 2002 decision denying service 
connection and remand the issue for failure to comply with 
the June 1996 Remand, for reliance on inadequate VA 
examinations, and consideration of 38 U.S.C.A. § 5103(a) and 
its decision in Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002), specifically to identify for the veteran which 
evidence the VA will obtain and which evidence the veteran is 
expected to present.  By a February 2003 Order, the Court 
granted the joint motion.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chronic right 
or left knee pathology since 1999.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO must complete verification off 
the dates of the veteran's military 
service, as well as the type of service 
during each period of enlistment, i.e. 
whether it was active duty, active duty 
for training or inactive duty for 
training.  All period of ACDUTRA and 
inactive duty for training should be 
separately noted. 

4.  The RO should make arrangements to 
obtain the veteran's service medical 
records from his period of service with 
the Alabama National Guard, excluding his 
period of active duty from June 1973 to 
June 1976 and 1990 to 1991, both of which 
are currently in the record.

5.  Thereafter, The RO should schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
determining the nature, extent and 
etiology of any disability of the right 
and left knees that may be present.  The 
claims folder must be made available to 
and reviewed by the examiner, to include 
the service medical records, and such a 
review should be noted in the examination 
report.  Following a review of the claims 
file, the clinical evaluation of the 
veteran and any tests that are deemed 
necessary, the examiner must opine (a) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current left knee disability that may be 
present began during or is causally 
related to any incident of service, to 
include findings reported from 1973 to 
1976; and (b) whether it is at least as 
likely as not that any current right knee 
disability that may be present began 
during or is causally related to any 
incident of service, to include 
symptomatology and findings recorded 
during his second period of active 
service in June 1991.

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims for service connection for right 
and left knee disabilities, with 
consideration of all of the evidence 
added to the record since the issuance of 
the last supplemental statement of the 
case.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 





 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





